Citation Nr: 0902143	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  07-09 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  What rating is warranted for residuals of a T-12 
compression fracture with deformity?

2.  Entitlement to service connection for cervical 
degenerative disc disease.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

William T. Snyder




INTRODUCTION

The veteran had active service from September 1977 to 
November 1979.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2006 rating decision of the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in St. Petersburg, 
Florida, which-in pertinent part, denied entitlement to an 
increased rating for a thoracic disorder, and denied 
entitlement to service connection for a cervical disorder.  
The veteran perfected an appeal of those determinations.

The veteran requested a Travel Board Hearing, which an 
October 2007 RO letter informed him was scheduled for 
November 9, 2007.  In a November 2007 letter, he withdrew his 
request for the hearing.  See 38 C.F.R. § 20.702 (2008).


FINDINGS OF FACT

1.  The veteran's residuals of a compression fracture with 
deformity at T-12 is not manifested by ankylosis or 
limitation of forward flexion to 30 degrees or less.

2.  The preponderance of the probative evidence indicates 
that a cervical disorder is not related to an in-service 
disease or injury.


CONCLUSIONS OF LAW

1.  The requirements are not met for a rating higher than 20 
percent for residuals of compression fracture with deformity 
at T-12.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
and Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5235-5237 (2008).

2.  Cervical degenerative disc disease was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107(b) (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  The pre-decision VCAA 
notices provided to the veteran did not fully comply with the 
statutory notice required for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Content-
compliant errors are presumed prejudicial unless rebutted by 
VA.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The record, however, shows that any prejudice that failure 
caused was cured.  First, pre-decision letters of  January 
and February 2006, informed the veteran of the evidence 
needed to support his claim, what part of that evidence is to 
be provided by the claimant and what part VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The only components omitted were the rating criteria which 
would provide a basis for an increased rating and notice of 
how disability evaluations and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

These omissions were later cured.  In May 2006 correspondence 
VA informed the veteran how disability evaluations and 
effective dates are determined, and the specific rating 
criteria applicable to his increased rating claim were 
addressed in the February 2007 statement of the case and 
informed him of the basis for an increased rating.  Further, 
the claims were readjudicated on  de novo basis by a Decision 
Review Officer, as noted in the statement of the case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a statement of the 
case or supplemental statement of the case  is sufficient to 
cure a timing defect).  The veteran in fact had a meaningful 
opportunity to participate in the adjudication of his claims, 
and he did in fact participate.  Thus, any error was cured 
and rendered harmless.  See Washington v. Nicholson, 21 Vet. 
App. 191 (2007).

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  As noted above, the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, as he was provided the opportunity to present 
pertinent evidence in light of the notice provided.  Thus, 
the Board may address the merits of the appeal.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Increased Rating

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath, 1 Vet. 
App. at 594.  Where an increase in the level of a service-
connected disability is at issue, however, the primary 
concern is the present level of disability. Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Analysis

Historically, the veteran sustained a compression fracture at 
T-12 secondary to a motor vehicle accident during his active 
service.  A March 1980 rating decision granted service 
connection with an initial evaluation of 10 percent, 
effective November 1979.  A January 2005 rating decision 
granted a 20 percent rating, effective September 2004.  The 
May 2006 rating decision continued the 20 percent rating.

The General Rating Formula for Diseases and Injuries of the 
Spine is used to evaluate residuals of a compression fracture 
of the thoracic spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235, 5237.  The General Formula provides that, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, thoracolumbar spine forward 
flexion greater than 30 degrees but not greater than 60 
degrees warrants an evaluation of 20 percent.  Id.  Forward 
flexion limited to 30 degrees or less warrants an evaluation 
of 40 percent.  Likewise, favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent rating.  Id.

The April 2006 examination report notes the veteran told the 
examiner he experienced intermittent back pain with flare-
ups, which are precipitated by prolonged standing, walking, 
and bending, with no additional limitation of motion.  Lying 
down provided relief.  The veteran noted he did not use a 
back brace but did use a mobile walker chair to sit and rest 
when the pain increased in intensity.

Physical examination of the thoracolumbar spine revealed no 
deformity, kyphosis, tenderness, or paravertebral spasm.  
Range of motion on forward flexion was 0 to 90 degrees with 
no pain.  Repetitive motion did not produce limitation of 
motion due to pain, weakness, fatigue, lack of endurance or 
incoordination.  Straight leg raising to 70 degrees was 
negative in the lower extremities, and Lasegue sign was 
negative.

The findings on objective clinical examination show forward 
flexion of the veteran's thoracolumbar spine to be normal.  
See 38 C.F.R. § 4.71a, Plate V.  In light of these findings, 
the disability caused by veteran's T-12 compression fracture 
residuals does not approximate an evaluation in excess of 20 
percent.  38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5235-5237.  A higher rating is not met or 
approximated, as forward flexion is not limited to 30 degrees 
or less, and there is no evidence of thoracolumbar ankylosis.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id., Note (5).

The fact the veteran has full range of motion of his 
thoracolumbar spine eliminates ankylosis as a rating entity.  
Thus, there is no basis for a higher rating.  The Board 
further notes that a March 2007 rating decision granted a 
total disability evaluation on the basis of individual 
unemployability due to service-connected disabilities, 
effective April 2006.  The examiner noted that a neurological 
deficit of the lower extremity was secondary to a graft 
performed as part of treatment for a nonservice-connected 
upper extremity injury.  The benefit sought on appeal is 
denied.

Service-Connection

General Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Further, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Analysis

The veteran asserts his neck was injured at the same time he 
sustained his thoracic compression fracture.  There simply is 
no credible evidence to support this assertion.

Service treatment records note the veteran's injury in August 
1978 when a car struck the motorcycle he was riding.  His 
treatment included in-patient treatment at two Air Force 
medical facilities.  None of the examination reports or 
clinical summaries note any complaints by the veteran or 
clinical findings of cervical spine involvement.  His 
consistent complaints were of low back pain.  X-rays noted 
only the compression fracture at T-12.

Apart from treatment for the accident, the service treatment 
records are otherwise negative for complaints, findings, or 
treatment for any neck symptoms.  There is no evidence of 
cervical spine arthritis within one year of the veteran's 
separation from active service.  The May 1980 VA examination 
report noted the cervical spine manifested a normal range of 
motion.

The April 2006 spine examination report notes diagnoses of 
degenerative disc disease at C5-6 and C6-7, with left arm 
radiculopathy.  Following a review of the claims file, 
including the service treatment records, and examination of 
the veteran, the examiner opined, however, it was less likely 
as not that cervical pathology was causally linked to the 
veteran's in-service injury.  Nothing in the claims file 
undermines or otherwise contradicts the examiner's opinion.

The veteran asserts the cervical spine is the same as the 
thoracic or lumbar spine, so his current cervical spine 
disorder is related to his in-service injury.  Lay persons 
may relate symptoms they observed, but they may not render an 
opinion on matters which require medical knowledge, such as 
the underlying condition which is causing the symptoms 
observed.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995).  There is no evidence the veteran has medical 
training.

He also asserts he injured his neck when the force of the 
impact threw him through the windshield of the car that 
struck him.  The Board finds this assertion incredible.  
Service treatment records note a brief loss of consciousness 
but do not note the veteran impacted or penetrated a 
windshield.  The Board is extremely skeptical that windshield 
impact trauma would not have either been mentioned by the 
veteran or documented by medical providers at the time of the 
accident.  Thus, the Board is constrained to fine the 
preponderance of the evidence is against the claim on both a 
direct and presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 
3.309(a).  

The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).




ORDER

Entitlement to an evaluation higher than 20 percent for 
residuals of a T-12 compression fracture with deformity is 
denied.

Entitlement to service connection for cervical degenerative 
disc disease is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


